C.D. San Juan. Reintegro de Contribuciones.
(Por la Corte, a propuesta del Juez Asociado Sr. Wolf.)
Por Cuanto, con fecha 28 de julio de 1936 dictamos sentencia en este caso confirmando la de la Corte de Distrito de San Juan que declaraba sin lugar una demanda sobre devolución de contribuciones sobre ingresos por no haberse pagado las mismas bajo protesta;
Por Cuanto, en 13 de julio de 1938, la Corte de Circuito de Apelaciones de Boston, Mass., en apelación, revocó nuestra senten-cia y devolvió el caso para ulteriores procedimientos no inconsistentes con su opinión;
Por Cuanto, accediendo a una moción del demandante para que se dictara sentencia declarando con- lugar la demanda, y de confor-midad con el referido mandato, dictamos la sentencia solicitada des-pués de celebrada una vista y examinada la oposición escrita del demandado en que solamente se discutió y levantó por el Tesorero el punto de que hallándose radicada. ante el Tribunal Supremo de los Estados Unidos una petición de certiorari, la sentencia de la Corte de Circuito no era final y por lo tinto no procedía que esta Corte actuase sobre el mandato, sin haber expuesto dicbo demandado otras' razones en su discusión ú oposición;'
"• Por.Cuanto, en.30 de noviembre de 1938 el. demandado radicó una nueva moción sobre modificación de sentencia en la,, .que alega *969por primera vez qu.e habiéndose dictado la sentencia original a base de una excepción previa, procede ahora la devolución del caso a la corte de distrito de su origen para que se le dé una oportunidad-ai demandado para contestar, sin expresar en dicha moción ni en la vista que se celebró sobre su procedencia, los méritos en que descansa el demandado por vía de defensa a la acción principal;
PoR cuanto, en I. de febrero de 1939 se ha radicado una moción complementaria a la que tenemos sometida en la que se nos informa, a través de certificación expedida por el Hon. Secretario Ejecutivo de Puerto Rico que se ha recibido un cable de la División de Terri-torios y Posesiones Insulares en 'Washington al efecto de que el Tribunal Supremo de los Estados Unidos ha expedido, con fecha 30 de enero de 1939, el auto de certiorari solicitado anteriormente en este caso;
PoR cuanto, en vista de que cualquier actuación de este Tribunal con referencia a la moción sobre modificación de sentencia pendiente, podría ser fundamentalmente afectada por la decisión que eventual-mente recaiga en el recurso que se ventila ante la Corte Suprema de los Estados Unidos:
PoR tanto, se suspende por ahora la resolución de la moción de modificación de sentencia.